internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b3 plr-127060-00 date date number release date index number legend company subsidiary d1 d2 d3 dear this letter responds to your letter submitted on behalf of company requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations in which to elect to treat subsidiary as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code facts according to the information submitted company was formed on d1 and elected subchapter_s status on d2 subsidiary is a domestic_corporation formed on d3 since its formation subsidiary has been a wholly-owned subsidiary of company it is represented that company intended to file an election to treat subsidiary as a qsub effective d3 the election however was not timely filed plr-127060-00 law and analysis sec_1361 provides that a qsub means any domestic_corporation which is not an ineligible_corporation if of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_1361 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election cannot be more than two months and days prior to the date of filing and cannot be more than months after the filing_date under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides an automatic_extension of time for making certain elections and sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result an extension of time is granted until days following the date of this letter to elect that subsidiary be treated as a qsub effective d3 a copy of this letter should be attached to the form_8869 qsub election and filed with the appropriate service_center plr-127060-00 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code sec_301 a provides that the granting of an extension of time for making an election is not determinative that the taxpayer is otherwise eligible to make the election in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
